Title: From George Washington to Timothy Pickering, 1 July 1796
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Mount Vernon 1st July 1796
        
        Your letter of the 27th ulto is received. I am sorry Mr De Witt, from the competency of his abilities to discharge the duties of the Office of Surveyor General, declines accepting it.
        Colo. Tinsley’s recommendations, go more to the respectability of his character, than to his scientific knowledge. The first is essential, but not sufficient without the other. I will obtain the best information I can respecting the latter; but would not have you discourage any other eligable applications, on his account.
        From the representation of Mr Dinsmore, it appears to be indispensable that the line between the United States and the Cherokees should be run, and distinctly marked, as soon as possible. The Indians urge this; the Law requires it; and it ought to be done; but I believe scarcely any thing short of a Chinese Wall, or a line of Troops will restrain Land Jobbers, and the Incroachment of Settlers, upon the Indian Territory—I request that you, and the other two Secretaries, would take this matter into consideration, and report to me how soon and in what manner, this work should commence. Ascertaining the boundary removes the pretext of ignorance, and may with other applications check, if it does not effectually cure an evil, which is pregnant of serious consequences.
        
          G. Washington
        
        
          P.S. The Spanish Minister is this moment, (as I was closing my letters) arrived here.
        
       